Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION
            The rejection over Yap et al (US 5,222,162) are withdrawn in view of the amendments to the claims.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 10, it is unclear what the “additive layer manufacturing” is and how forming can include this additive manufacturing and how this step is seen on the drawings.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9 and 11  are rejected under 35 USC 102 (a2)) as being anticipated by Shishido et al (US 4,237,431).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim 1, 7, 8 and  9, Ahishido et al  discloses the RF switch as shown on Figures 1-8 comprising:

-a plurality of switch blocks (41, 45), each of the switch blocks having a plurality of ports (31-37) distributed around a perimeter of the switch block and an inherent hollow section (27, 29) adapted to receive a radio frequency switch (41, 45) to selectively couple two of the plurality port; and 
-one or more interlink waveguides  (39) each arranged to connect two of the plurality switch blocks (41, 45) to each other via one of the plurality of ports of each of the two switch blocks, and arranged externally with respect to the two switch blocks (41, 45), see Figure 5; 
-wherein at least one of the one of the more interlink waveguides (39)   is integral with at least one of the two switch blocks since the waveguide (39) is integral with the housing (13).
Regarding to claim 4, further including a base (bottom) defining a plane, wherein each of the switch blocks (41, 45)  including an integral mounting bracket (59) that is integral with the base.  
Regarding to claim 5, wherein 2Amendment and Response to the Office Action dated May 21, 2021the one of the plurality ofSerial No. 16/086,072 Attorney Docket No. 06154.008US1 ports (31-37) of each of the two switch blocks (41, 45) connected to each other via one of the more interlink waveguide (channel 43) are in a common plane which is parallel to the plane of the base, see Figure 5.  
Regarding to claim 6, further comprising one or more interface waveguides flanges (55) arranged to connect at least one of the plurality of switch blocks to an interface of the housing. 
Regarding claim I1, further comprising a plurality of the interlink waveguides (channel 43) in which projections of shapes of two of the interlink waveguides onto the base intersect.

                                                 Claim Rejections - 35 USC §103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 isrejected under 35 USC 103 (a) as being unpatentable over Shishido et al (US 4,237,431).
         Shishido et al disclose the device with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the integrally step includes additive layer manufacturing to attach components as called in claim 10.
          However, as well known in the art, the adhesive is widely used to securely hold components together.  Thus, employing adhesive layer in Shishido et al for securely holding the flanges or the assembly (59) to the housing (13) is considered to be a matter of a mechanical  design expedient for an engineer. Lacking showing any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the additive layer such as adhesive in the device of Shishido et al for the purpose of securely holding components together.

Response to Applicant’s Arguments
          The applicant’s arguments over Yap et al (US 5,222,162) are moot without traverse.	

Conclusion	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.